 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDKinney Shoe Corporation and Retail Store Employ-ees Union, Local 1407, United Food and Com-mercial Workers International Union, AFL-CIO, Petitioner. Case 9-RC-12930August 25, 1980DECISION AND DIRECTION OF THIRDELECTIONBY CHAIRMAN FANNING AND MEMBERSJE.NKINS ANI) TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the challenges andobjections to an election held on December 6,1979,1 and the Regional Director's report recom-mending disposition of same. The Board has re-viewed the record in light of the exceptions andbriefs, and hereby adopts the Regional Director'sfindings and recommendations.Our dissenting colleague argues that Formco,Inc.,2 which the Regional Director relied upon, didnot explain why mischaracterization of a Board set-tlement agreement is "not amenable to credible oreffective response" and that there is no reason toapply a higher standard to misrepresentations ofthis sort. A misrepresentation of this sort, however,is not a misrepresentation of the actions of anyparty, but, rather, a misrepresentation of the ac-tions of the Board. Once either party has called theBoard's actions into question, the only credible re-sponse can come from the Board. However, theBoard cannot intervene duing an election campaignto set the record straight after its own documentsor processes have been misrepresented. Thus, weagree with the Regional Director that a substantialmischaracterization or misuse of a Board documentfor partisan election purposes is a serious misrepre-sentation which warrants setting an election aside,and, accordingly, we shall direct a third election.[Direction of Third Election3omitted from pub-lication.]MEMBER TRUESDALE, dissenting:I cannot agree that the Petitioner's mischaracteri-zation of the legal effects of an informal settlementagreement constitutes grounds for invalidating theelection.The December 6, 1979, election is the secondelection conducted in this case. The first electionheld on June 21, 1979, was set aside pursuant to ai The election was conducted pursuant to a Stipulation for Cerlifica-lion Upon Consent Election. The tally was: 127 for, and 107 against, hePetitioner; there were 20 challenged ballots.2 233 NLRB 61, 62 (1977).a Excelsior footnote omitted from publication.]251 NLRB No. 78stipulation executed by the parties based on objec-tions filed by the Petitioner. In addition to electionobjections, the Petitioner filed an unfair labor prac-tice charge alleging violation of Section 8(a)(1) ofthe Act.The unfair labor practice charge was settled pur-suant to an informal settlement agreement4ap-proved by the Regional Director on October 22,1979. During the period between the two elections,the Petitioner made various references to the objec-tions and the unfair labor practice charge it hadfiled. Thus, in letters and leaflets to employees onOctober 15 and November 12, 13, and 20, the Peti-tioner stated that "the Company trying to saveface, voluntarily agreed to this posting of theCeased and Deceased [sic] Order and to the secondelection," that "[b]ased on these charges and objec-tions, the Government issued a complaint againstKinney's and scheduled a hearing," and that "[tJheNational Labor Relations Board ruled that a newelection must be held because of your Company'sactions." However, as pointed out by the RegionalDirector, no complaint was issued, the Board madeno findings on the merits of the allegations, and nocease-and-desist order was ever issued. Further, thefirst election was set aside not as a result of aBoard order, but, rather, pursuant to a stipulationexecuted by the parties.The Regional Director, observing that "[i]t haslong been held that any substantial mischaracteriza-tion or misuse of a Board document for partisanelection purposes is a serious misrepresentation,"recommended that the second election be set aside.However, this is not a case where a party has al-tered a Board document by adding partisan cam-paign propaganda, thereby conveying the sugges-tion that the Board endorses a particular choice."Instead, we are concerned with a situation involv-ing one party's assertion that the Board has foundthat the other party has committed an unfair laborpractice when in fact the Board has not made sucha finding. It is true, of course, that the Board has aresponsibility to conduct elections in an atmospherewhich, insofar as possible, permits employees tomake a free and unfettered choice in the selectionor rejection of a collective-bargaining representa-tive. This is not to say, however, that the AlliedElectric/Mallory Capacitor rationale should be ex-tended, as I believe it has been, to the point wherethe Board has adopted virtually a per se rule in thisarea. Labeling the Petitioner's statements as a mis-4 The settlement agreement conlained a lnonadmission clause, See, e.g., alteration of a sanple hallot, .411ild Electri Products. In..If0 NLRB 1270 (1954). allerattin f an unfair labor practice complainl.Mallory Capucitor Compunr, v. Dtviviotn o Pr R. Mlu/lorv & (.. It. Ih161Nl.RB 1510 (1966). KINNEY SHOE CORPORATION499characterization of the legal effects of the informalsettlement agreement is, in reality, another way ofsaying that the Petitioner engaged in a materialmisrepresentation of fact. As such, it should beevaluated against the standards articulated by theBoard in Hollywood Ceramics Company, Inc., 140NLRB 221 (1962), and reaffirmed in General Knitof California, Inc., 239 NLRB 619 (1978).In Formco, Inc., 233 NLRB 61, 62 (1977), theBoard, without explianing why, concluded thatmisrepresentations of this sort are "not amenable tocredible or effective response." I disagree andwould overrule Formco. There is no reason toapply a higher standard to misrepresentations ofthis sort. Unlike situations where a Board docu-ment has been physically altered,6or instanceswhere the law has been misstated,7the Employerhere, had it chosen to do so, had as long as 86 A4lied Electric Productr, upra; Mallor, Capacitor Company, upra7 See, e.g, Thiokol Chemical Corporation. laill- vay Plant. 202 NLRB434 (1973)weeks and no less than 15 days to respond, andcould readily have explained to employees its ver-sion of the import of settling the unfair labor prac-tice charge and stipulating to set aside the firstelection. The majority's response begs the question.Of course, I agree that the Board cannot interveneduring an election campaign "to set the recordstraight after its own documents or processes havebeen misrepresented." Contrary to the majority,however. the Board is not the sole repository oftruth for the facts in such matters, and there issimply no reason why the parties, both of whompossess all the facts, cannot "set the recordstraight" as to the status of an unfair labor practicecharge or in regard to an alleged mischaracteriza-tion thereof.Accordingly, I would overrule this objectionand, since the Regional Director found it unneces-sary to rule on the remaining objections, remand tothe Regional Director for consideration of themerits of the Employer's other objections.KINNEY SHOE CORPORATION 49q